Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 1 of 11          PageID #: 377




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,                    Case No. 15-cr-00474-DKW-1

             Plaintiff,                       ORDER DENYING
                                              DEFENDANT’S MOTION FOR
       vs.                                    COMPASSIONATE RELEASE

 CHASON COLT MORGAN,

             Defendant.


      Approximately 70 months into his 168-month sentence, Defendant Chason

Colt Morgan asks the Court to reduce his sentence to time served because his

medical conditions, coupled with the COVID-19 pandemic, present extraordinary

and compelling circumstances warranting such a reduction. For the reasons set

forth below, the Court disagrees, and the motion is DENIED.

                           RELEVANT BACKGROUND

      On July 1, 2015, Morgan pled guilty to abusive sexual contact with a child

under the age of twelve. Dkt. No. 21. For this offense, the Court sentenced

Morgan to 168 months’ imprisonment followed by a lifetime of supervised release.

Dkt. Nos. 31, 32, 33, 34. In sentencing Morgan to the highest term of

imprisonment within the guideline range, the Court considered that Morgan’s

offense conduct included digitally penetrating his then-fiancée’s seven-year-old

daughter who was left in his care while his fiancée was hospitalized, and the
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 2 of 11               PageID #: 378




impact that experience had on the victim. Dkt. No. 33 at 4. The Court also

considered Morgan’s substance abuse and sexual history. Id.

       On November 30, 2020, Morgan, proceeding pro se, filed a motion for

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“compassionate

release motion”). Dkt. 36. Morgan argues that his medical conditions—

schizophrenia, chronic bronchitis, pneumonia, chronic back pain, two herniated

discs, and a history of smoking—in light of the COVID-19 pandemic1 present

extraordinary and compelling reasons warranting release. Id. at 2. On December

11, 2020, the Government filed a response opposing any sentence reduction, Dkt.

No. 40, to which Defendant, through counsel, replied on December 17, 2020, Dkt.

No. 43. This order follows.

                                LEGAL STANDARD

       “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in

limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;


1
 Morgan tested positive for COVID-19 on October 29, 2020. Dkt. No. 40-1. He suffered mild
symptoms—such as fatigue and body aches—before being cleared as recovered on November
13, 2020. Dkt. Nos. 40-2, 40-3, 40-4.

                                             2
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 3 of 11          PageID #: 379




United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

      Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

A court may “modify a term of imprisonment” upon an inmate’s motion if:

      1. the inmate exhausted “all administrative rights to appeal a failure of the
         [BOP] to bring a motion” on his behalf or 30 days has lapsed since the
         relevant warden received a request to do so;

      2. the inmate has established that “extraordinary and compelling reasons
         warrant such a reduction” and that “such a reduction is consistent with
         applicable [Sentencing Commission] policy statements”;

      3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
         and finds the inmate is “not a danger to the safety of any other person or
         the community,” as provided under 18 U.S.C. § 3142(g).

See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

inmate bears the burden of establishing the requirements for a sentence reduction

by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

(9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

defendant’s due process rights “are not violated by placing on him the burden of

proving mitigating circumstances sufficiently substantial to call for leniency”),

overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                   DISCUSSION

      Morgan presents a particularly weak case for compassionate release. First,

he presents no evidence—other than his word—showing he suffers from a

condition that would make him particularly susceptible to a severe reaction to


                                          3
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 4 of 11               PageID #: 380




COVID-19. Second, he has already contracted the virus—exhibiting only minor

symptoms—and reinfections are “rare” according to the CDC. Finally, Morgan’s

conduct—sexually violating a seven-year old girl in his care and threatening her

with “trouble” if she told—remains of grave concern to the Court, despite

Morgan’s claim of having rehabilitated.

       In short, Morgan has failed to demonstrate an extraordinary and compelling

reason justifying a sentence reduction, and even if he did, the Court finds that the

sentencing factors at 18 U.S.C. § 3553(a) weigh heavily against such a reduction,

and he remains a danger to the community. For these reasons, his motion is

DENIED.

I.     Extraordinary and Compelling Reasons2

       Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

of “extraordinary and compelling reasons” and only if “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission” (the “Commission”). As this Court has explained, it is bound by the

Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

“extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,




2
 The Government concedes that Morgan meets the exhaustion requirement. Dkt. No. 40 at 5; see
also Dkt. No. 36-1 (Morgan’s request that BOP bring a compassionate release motion on his
behalf); Dkt. No. 36-2 (Warden denying that request on October 9, 2020).

                                             4
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 5 of 11                    PageID #: 381




United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*5 (D.

Haw. July 17, 2020).3

       Accordingly, the Court applies the following framework to determine

whether COVID-19 presents an extraordinary and compelling reason warranting a

reduction in sentence:

       [A]n inmate must necessarily establish the following three elements
       by a preponderance of the evidence: (1) the inmate is “suffering from
       a terminal illness,” or a “serious” physical or cognitive condition; (2)
       that condition puts the inmate at a high risk of becoming seriously ill
       from COVID-19; and (3) if the inmate were to contract COVID-19,
       the inmate's ability “to provide self-care within the . . . correctional
       facility” would be “substantially diminishe[d]” and the inmate would
       “not [be] expected to recover.”

United States v. Kazanowski, No. 15-CR-00459-DKW-5, 2020 WL 3578310, at *7

(D. Haw. July 1, 2020) (alterations in original) (quoting U.S.S.G. § 1B1.13

n.1(A)). Only Morgan’s words support his claim that he meets the first

requirement, and he similarly fails to present evidence to satisfy the next two.

       Morgan claims to suffer from schizophrenia, chronic bronchitis, pneumonia,

chronic back pain, two herniated discs, and COVID-19. Dkt. No. 36 at 2. He also

claims he has a history of smoking. Id. at 18. The Court acknowledges that Morgan




3
 The Court declines Morgan’s invitation to reconsider its prior holdings on this issue. See Dkt.
No. 43 at 2–4. The Court discussed its holding at length in Aruda, 2020 WL 4043496, at *2–5,
and nothing Morgan cites since Aruda compels a different result.

                                                5
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 6 of 11                    PageID #: 382




takes medications used to treat schizophrenia,4 Dkt. No. 36-3, and that he had and

recovered from COVID-19, Dkt. No. 40-1, 40-2, 40-3, 40-4. But Morgan’s medical

records fail to show evidence of any of his other claimed medical conditions. See

Dkt. Nos. 36-3, 40-1, 40-2, 40-3, 40-4. The Court will assume, arguendo, that

Morgan’s claim to a lengthy smoking history is true. As such, Morgan has a

condition recognized by the CDC as placing him at greater risk of a severe reaction

to COVID-19.5

       But Morgan’s risk of becoming seriously ill from COVID-19 is mitigated by

two significant facts. First, Morgan has already contracted and recovered from

COVID-19. Dkt. Nos. 40-1, 40-2, 40-3, 40-4. During his bout, Morgan

experienced only minor symptoms—body ache and fatigue—for a short period of

time. See Dkt. Nos. 40-2, 40-3. While the Court recognizes that some reinfections

are, as Morgan emphasizes, Dkt. No. 43 at 9, “expected,” the CDC explains that




4
  Morgan’s argument that his mental health conditions put him at greater risk is unavailing. See
Dkt. No. 43 at 6-9. First, he presents no evidence that his mental health conditions have lowered
his immune response; he only speculates that they could. See id. That he has, in fact, recovered
from COVID-19 seems to belie this point. Second, while the Court appreciates that conditions
of confinement during COVID-19 may be more austere than they may be otherwise, that is not a
compelling reason to reduce his sentence.
5
  See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness–People with
Certain Medical Conditions, CDC (updated Dec. 1, 2020) https://www.cdc.gov/coronavirus/
2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Dec. 22,
2020) (explaining former and current smokers are at an increased risk of severe illness if they
contract COVID-19).

                                                6
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 7 of 11                      PageID #: 383




reinfections “remain rare.”6

       Second, Morgan cannot demonstrate that there is “a high risk of contracting

the virus because of the number of positive COVID-19 cases at the facility where

[he] is housed.” See, e.g., United States v. Rodrigues, No. 16-CR-00529-DKW,

2020 WL 5351029, *5 (D. Haw. Sept. 4, 2020). As of December 22, 2020, BOP

reports 17 inmates and 18 staff are testing positive for the virus at FCI Fort Dix,

where Morgan is incarcerated.7 While these numbers show there is more than a

negligible chance of contracting the virus at that facility, they are hardly

compelling8. These numbers are noteworthy for another reason: the absence of

evidence in the record of a significant upward trend of infections at the facility.

       Moreover, even if one assumed the current conditions represented a

significant risk to Morgan, he has failed to demonstrate that if he were to contract

COVID-19 again, his ability “to provide self-care within the. . . correctional

facility” would be “substantially diminishe[d]” and he would “not [be] expected to

recover.” See U.S.S.G. § 1B1.13 n.1(A). Indeed, the fact that he has fully

recovered from the virus—experiencing only minor symptoms when infected—


6
  COVID-19 (Coronavirus Disease): Reinfection with COVID-19, CDC (updated Oct. 27, 2020),
https://www.cdc.gov/coronavirus /2019-ncov/your-health/reinfection.html (last visited Dec. 22,
2020).
7
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Dec. 22, 2020).
8
  There are more than 2700 inmates at FCI Fort Dix. FCI Fort Dix, BOP, https://www.bop.gov/
locations/institutions/ftd/ (last visited Dec. 22, 2020). That means less than 0.7% of inmates are
currently infected.

                                                7
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 8 of 11            PageID #: 384




while incarcerated at FCI Fort Dix is strong evidence the facility is equipped to

appropriately treat inmates who contract COVID-19. See Dkt. Nos. 40-2, 40-3, 40-

4. That there have been no deaths at the facility despite more than 350 inmates

having contracted the virus is further evidence of this fact.9 It is true, as Morgan

asserts, Dkt. No. 43 at 9–11, that these facts are not conclusive. But they do

amount to strong evidence that he is in a place capable of providing him with the

care he would need should he contract the virus again as well as the care he needs

for his other physical and mental conditions. Certainly, Morgan has not presented

persuasive evidence to the contrary.

      In short, Morgan has not carried his burden of showing that there are

“extraordinary and compelling reasons” justifying a sentence reduction. For this

reason alone, his motion is DENIED.

II.   Section 3553(a) Factors & Risk of Danger to the Community

      Even assuming, arguendo, that Morgan established an extraordinary and

compelling reason justifying a sentence reduction, the Court must still consider any

reduction in light of the sentencing factors set forth in 18 U.S.C. § 3553(a) and

determine Morgan is “not a danger to the safety of any other person or the

community, as provided under [18 U.S.C. §] 3142(g).” See 18 U.S.C.



9
 COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Dec. 22, 2020).

                                           8
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 9 of 11                    PageID #: 385




§3582(c)(1)(A); U.S.S.G. § 1B1.13.10

       Considering the Section 3553(a) factors, the Court finds Morgan’s 168-

month sentence is, as it was at sentencing, “sufficient, but not greater than

necessary, . . . (A) to reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense; (B) to afford adequate

deterrence to criminal conduct; [and] (C) to protect the public.” See 18 U.S.C.

§3553(a)(2). To date, Morgan has served roughly 70 months or about 42 percent

of his sentence. See Dkt. No. 29 at 1 (Morgan has been detained since February

25, 2015). This is simply not enough time to meet the goals of sentencing.

       Although fancier phrases and synonymous words come to mind, Morgan’s

crime is, in short, disgusting. He sexually assaulted a seven-year old girl left in his

care by placing his hand on her vagina and digitally penetrating her. Dkt. No. 24 at

4–5. The girl was in Morgan’s care because he was engaged to her mother, who

was in the hospital at the time. Id. at 4. After the assault, Morgan threatened the

victim that if she told anyone about the assault, she would get into “the most

trouble in her entire life.” Id. at 5.




10
 Morgan argues that the binding effect of Sentencing Commission policy statements controls
whether the Court may consider dangerousness as part of its sentence reduction analysis. Dkt.
No. 43 at 2–4. As the Court recently explained, it disagrees. United States v. Lefiti, Criminal
No. 15-00459-DKW-1, 2020 WL 7502449, *4 n.8 (D. Haw. Dec. 21, 2020).

                                                9
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 10 of 11           PageID #: 386




       Given these facts, the Court imposed the maximum prison sentence under

 the sentencing guidelines. See Dkt. Nos. 33, 35. Notably, Morgan has admitted

 that his conduct could have been charged under 18 U.S.C. § 2241—instead of 18

 U.S.C. § 2244(a)(5)—which would have subjected him to a mandatory minimum

 sentence of thirty years’ imprisonment. Dkt. No. 24 at 6; see also Dkt. No. 29 at

 28 (listing as an aggravating factor, the fact that Morgan’s conduct could have

 been charged under 18 U.S.C. § 2241(c)). With this in mind, there is no doubt that

 Morgan received a fair and just sentence for his conduct. Thus, the Court agrees

 with the Government that granting compassionate release at this time—only 70

 months in—“would diminish the seriousness of the offense and fail to provide just

 punishment.” See Dkt. No. 40 at 6.

       Morgan argues he “poses no danger to the community.” Dkt. No.43 at 13.

 The Court disagrees. Given the nature of Morgan’s conduct as detailed above and

 the destructive consequences such conduct can leave in its wake, the Court finds

 that Morgan remains a danger to the community and no conditions of release can,

 at this time, be fashioned to protect the public from his further crimes. This is

 especially so because Morgan admits that while he has undergone psychiatric care,

 he has not yet participated in any sex offender-specific programming. Dkt. No. 43

 at 6–9, 13. While the Court acknowledges this may not be Morgan’s fault—the

 prison may not provide such programming, especially during the COVID-19



                                           10
Case 1:15-cr-00474-DKW Document 44 Filed 12/23/20 Page 11 of 11                  PageID #: 387




 pandemic—the Court nonetheless cannot ignore this fact in considering whether

 Morgan remains a danger to the community.

       The Court’s findings that the goals of sentencing would be undermined by

 granting the sentence reduction Morgan seeks and that Morgan remains a danger to

 the community provide alternative grounds for denying his motion.

                                 CONCLUSION

       For the reasons set forth herein, Morgan’s motion for compassionate release,

 Dkt. No. 36, is DENIED.

       IT IS SO ORDERED.

       Dated: December 23, 2020 at Honolulu, Hawai‘i.




                                                                           .._
                                          D~                 .
                                          United States District Ju:dg.e




  United States of America v. Chason Colt Morgan, Criminal No. 15-474-DKW-1,
  ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
  RELEASE

                                        11
